Citation Nr: 0813328	
Decision Date: 04/23/08    Archive Date: 05/01/08

DOCKET NO.  06-00 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an effective date earlier than August 4, 2004 
for the assignment of a 20 percent evaluation for 
degenerative disc disease of the lumbosacral spine. 
 

REPRESENTATION

Veteran represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Jennifer R. White, Law Clerk




INTRODUCTION

The veteran served on active duty from July 1987 to November 
1993. 
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO).

On the veteran's substantive appeal Form 9, the veteran 
requested a hearing at the local VA office before a member of 
the Board.  Such hearing was scheduled, but the veteran did 
not report.

The Board notes that the issue of an increased rating for the 
veteran's service connected degenerative disc disease of the 
lumbosacral spine is not on appeal at this time.  The RO 
issued a Statement of the Case (SOC) during December 2006, 
accompanied by information and a VA Form 9 (substantive 
appeal) but the veteran did not submit a substantive appeal 
on that issue.  Thus, the veteran's increased rating claim is 
not currently under the Board's jurisdiction.  38 C.F.R. 
§ 20.200.


FINDINGS OF FACT

1.  An August 1996 rating decision that reduced the 
evaluation of the veteran's degenerative disc disease of the 
lumbosacral spine to 10 percent was not appealed. 
 
2.  A claim for an increased rating for service-connected 
degenerative disc disease of the lumbosacral spine was 
received no earlier than August 4, 2004.
 
3.  The evidence of record fails to show that symptomatology 
consistent with a 20 percent rating was factually 
ascertainable during the one year prior to his date of claim.  




CONCLUSION OF LAW

An effective date earlier than August 4, 2004 for the 
assignment of a 20 percent evaluation for degenerative disc 
disease of the lumbosacral spine is not warranted.  38 
U.S.C.A. §§ 1155, 5107, 5110 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.400, 4.71a, Diagnostic Codes 5242, 5243 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In this case, in an August 2004 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claim for an increased rating, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to submit any further 
evidence he has in his possession that pertains to the claim.  
The veteran responded by submitting release forms and 
submitting private treatment records.  In a March 2006 
letter, the veteran was advised of how VA assigns effective 
dates and the type of evidence to submit to establish such.  
The case was last readjudicated in February 2007.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's post-service private and VA treatment records, and 
VA examination reports.  

As discussed above, the veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran has been an active 
participant in the claims process, providing multiple 
statements and argument, as well as private treatment 
records.  Moreover, the veteran does not dispute the date the 
claim for increase was filed; rather, he contends that the 
effective date for the increased rating should be the date of 
the prior reduction.  Thus, any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders, supra.  Any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Conway, supra; Dingess, supra; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).



II.  Analysis

The veteran in this case seeks an effective date earlier than 
August 4, 2004 for the assignment of a 20 percent evaluation 
for degenerative disc disease of the lumbosacral spine.

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The general rule with respect to an award of increased 
compensation is that the effective date of such an award 
shall be the date of receipt of claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 
2002); 38 C.F.R. § 3.400(o)(1) (2007).  An exception to this 
rule applies under circumstances where evidence demonstrates 
that a factually ascertainable increase in disability 
occurred during the one-year period preceding the date of 
receipt of a claim for increased compensation.  In that 
situation, the law provides that the effective date shall be 
the earliest date as of which it is ascertainable that an 
increase in disability had occurred, if the application is 
received within one year from such date.  38 U.S.C.A. § 
5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2007). 

Based on the evidence of record, the Board finds that an 
effective date prior to August 4, 2004 for the grant of a 20 
percent rating for the veteran's service-connected 
degenerative disc disease is not warranted.

By way of history, the Board notes that service connection 
was awarded for degenerative disc disease of the lumbosacral 
spine, with a 20 percent evaluation assigned effective in 
November 1993.  Following a review examination and 
appropriate due process, an August 1996 rating action reduced 
his evaluation to 10 percent effective November 1996.  
Because the veteran did not appeal that rating decision, it 
became final.  38 C.F.R. § 20.302, 20.1103.  Thus, an 
effective date for any increased rating must be based upon 
the date of the claim for increase, and cannot be any earlier 
than one year prior to that date.  38 U.S.C.A. § 5110.

Turning to the evidence, following the 1996 notice of the 
reduction, the next correspondence in the record is the 
veteran's August 2004 claim for increase.  Thus, there is no 
earlier claim for increase for consideration.  

However, that does not end the inquiry.  The Board must 
review the evidence to determine whether increased disability 
was shown within the year prior to his date of claim for 
increase pursuant to 38 U.S.C.A. § 5110(b)(2).  

Under the General Rating Formula for Diseases and Injuries of 
the Spine, (for Diagnostic Codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes), with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, a 10 percent rating is 
warranted where there is forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 
degrees; or combined range of motion greater than 120 degrees 
but not greater than 335 degrees; or muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour.  A 20 percent evaluation is 
warranted where there is evidence of forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, or a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour, such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent evaluation, 
under those same regulations, requires evidence of forward 
flexion of the thoracolumbar spine to 30 degrees or less.  
38 C.F.R. § 4.71a, Diagnostic Code 5242 (2007).  Any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment are to be 
evaluated separately under an appropriate diagnostic code.  

The following evaluations are assignable under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes:  60 percent where incapacitating 
episodes have a total duration of at least 6 weeks during the 
past 12 months; 40 percent where incapacitating episodes have 
a total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months; and 20 percent where 
incapacitating episodes have a total duration of at least two 
weeks but less than four weeks during the past 12 months.  
For purposes of evaluations under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  

VA treatment records indicate the veteran was seen at the 
Richmond VA Medical Center (VAMC) Emergency Room in May 2004.  
The veteran complained of having back pain for the previous 
two days which resulted from running up and down the 
basketball court.  The veteran described the pain as slightly 
worse on the left side than on the right side but with no 
real radicular pain.  He was not taking any medication for 
his back but had been using heat as an antidote.  Physical 
examination revealed some paravertebral spasm on the left, 
positive straight leg raising, 2 + deep tendon reflexes, 
intact sensory evaluation, normal gait, and 5/5 strength.  
The veteran was given ibuprofen and cyclobenzaprine to be 
used when he had a back spasm.  He was offered a more potent 
medication, toradol; however, the veteran said that he did 
not need that.  The physician indicated that he referred the 
veteran to rehabilitation-back school.  The veteran left the 
emergency room in stable condition.  The radiological reports 
ordered by the VA physician indicate 
the veteran had:  no fracture; no dislocations or 
degenerative changes; no spondylolisthesis; no spondylolysis; 
no narrowing of the joint space; and only mild narrowing of 
the L5-S1 intervertebral disc space.    

The veteran's claims file also contains indications that he 
attended the VA back program during July 2004 which 
instructed the veteran concerning various back exercises.  In 
one entry the physical therapist indicated that the veteran 
had spent 5 hours underneath his car, repairing it.  He 
complained of pain at 4, on a 0 to 10 scale.  The physical 
therapist indicated that the veteran had attended all 6 
sessions of the physical therapy program and that he would 
then begin a 2 week period of pool therapy.  

Private treatment records note treatment for his back during 
a period from 1995 to April 2000.  Thus, these records are 
not indicative of the status of the veteran's back disability 
during the one year period prior to his claim for an 
increased rating.

As noted above, because the veteran did not appeal the 
reduction to 10 percent for degenerative disc disease in 
1996, the earliest effective date can only be one year prior 
to his date of the claim for increase.  See 38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o).  The veteran's date of 
claim for an increased rating was filed in August 2004.  
Review of the evidence during the one year period prior to 
the date of claim fails to provide any indication of motion 
limited to less than 60 degrees forward flexion, combined 
range of motion to 120 degrees or less, or muscle spasm 
severe enough to result in abnormal gait.  In this regard, 
his gait was noted to be within normal limits.  Thus, the 
veteran's back spasm and level of pain complained of in May 
2004 is contemplated in the 10 percent disability rating.  
Moreover, the evidence does not indicate the veteran suffered 
from incapacitating episodes lasting a total duration of at 
least two weeks.  In this regard, his discharge instructions 
following his emergency room visit indicated he should use 
ice and heat.  Bed rest was not prescribed.

Thus, the evidence does not reflect that a factually 
ascertainable increase in symptomatology sufficient to 
warrant the assignment of an evaluation in excess of 10 
percent occurred during the one year period prior to the 
August 2004 date of claim.  Accordingly, the claim for an 
earlier effective date for the 20 percent evaluation for 
degenerative disc disease must be denied.  

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).   


ORDER

Entitlement to an effective date earlier than August 4, 2004 
for the assignment of a 20 percent evaluation for 
degenerative disc disease of the lumbosacral spine is denied.



____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


